   Case 3:20-cv-00324-REP Document 1 Filed 05/06/20 Page 1 of 11 PageID# 1



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


 L & L LOGISTICS AND WAREHOUSING                    COMPLAINT
 INC. d/b/a L & L TRUCKING,
                                                    JURY TRIAL DEMANDED
        Plaintiff,
                                                    Civil Action No. 3:20-cv-324
                v.

 EVANSTON INSURANCE COMPANY and
 MARKEL CORPORATION,

        Defendants.


       Plaintiff L & L Logistics and Warehousing Inc. (“Plaintiff” or “L & L Trucking’) brings

this Complaint alleging relief against Defendants Evanston Insurance Company (“Evanston”) and

Markel Corporation (“Markel”) and avers as follows:

                                    NATURE OF THE CASE

       1.      This is a civil action seeking declaratory relief arising from Plaintiff’s contract of

insurance with the Defendants.

       2.      In light of the Coronavirus global pandemic and state and local orders mandating

that all non-essential in store businesses must shut down on March 16, 2020, Plaintiff’s trucking

company has suffered business loss.

       3.      Plaintiff’s insurance policies provide coverage for all non-excluded business losses,

and thus provide coverage here.

       4.      As a result, Plaintiff is entitled to declaratory relief that its business is covered for

all business losses that have been incurred in an amount greater than $150,000.00.

                                         JURISDICTION
   Case 3:20-cv-00324-REP Document 1 Filed 05/06/20 Page 2 of 11 PageID# 2



        5.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332, because there is complete diversity of citizenship between Plaintiff and the Defendants.

Further, Plaintiff has suffered business losses in an amount greater than $150,000.00. The amount

in controversy necessary for diversity jurisdiction over a declaratory judgment action is measured

by the value of those business losses. Id. § 1332(a).

        6.       This Court has personal jurisdiction over Defendants, Evanston and Markel.

Defendant Markel’s principal place of business is in Virginia and because Defendant Evanston’s

primary claims and management operations are in Virginia. Defendants are subject to general

personal jurisdiction of this Court.

        7.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(c) because Defendant

Markel’s principal place of business is in Virginia and because Defendant Evanston’s primary

claims and management operations are in Virginia. Further Defendants’ policies were drafted in

this District.

                                             PARTIES

        8.       Plaintiff L & L Trucking’s principal place of business is in Hawthorne, California

90251. Plaintiff owns and operates a trucking company in the State of California.

        9.       Defendant Evanston is an insurance carrier that provides business interruption

insurance to Plaintiff. Evanston’s claims department is operated out of Glen Allen, Virginia and

its executive office are in Glen Allen, Virginia. Additionally, by the terms of the insurance contract

with Plaintiff, Evanston expressly agrees that “in the event of the failure of [Evanston] to pay any

amount claimed to be due hereunder, the Company, at the request of the [Plaintiff], will submit to

the jurisdiction of a court of competent jurisdiction within the United States and will comply with

all requirements necessary to give such court jurisdiction . . . .” Exhibit 1 at 19.
   Case 3:20-cv-00324-REP Document 1 Filed 05/06/20 Page 3 of 11 PageID# 3



       10.     Defendant Markel underwrote the insurance provided to Plaintiff and is

headquartered at 4521 Highwoods Parkway, Glen Allen, Virginia 23068.

       11.     At all relevant times, Defendants issued a policy to Plaintiffs to cover business

interruption loss from April 17, 2019 until April 17, 2020. It has been renewed form April 17,

2019 until April 17, 2020. The policy number is 2DB5079. The renewal of policy is 2DA0174.

This policy was intended to cover losses to business interruption. See Policy, attached hereto as

Exhibit 1.

       12.     The policy is currently in full effect in providing, among other things, personal

property, business income and extra expense, contamination, and additional coverage.

       13.     Plaintiff submitted a claim for a date of loss pursuant to its policy seeking coverage

under this policy. Defendants rejected Plaintiff’s claim for coverage for business loss and business

interruption and other claims, contending, inter alia, that Plaintiff did not suffer physical damage

to its property directly and stating other reasons why Plaintiff purportedly is not entitled to

coverage for the losses and damages. Defendants also claimed the policy does not cover losses due

to the Virus Exclusion Clause.

                                  FACTUAL BACKGROUND

  I.   Insurance Coverage

       14.     Plaintiff faithfully paid policy premiums to Defendants, specifically to provide,

among other things, additional coverages in the event of business interruption or closures by order

of Civil Authority and for business loss for property damage.

       15.     Under the Policy, insurance is extended to apply to the actual loss of business

income sustained and the actual, necessary and reasonable extra expenses incurred when access to

the Insured Property or other properties are specifically prohibited by order of civil authority as
   Case 3:20-cv-00324-REP Document 1 Filed 05/06/20 Page 4 of 11 PageID# 4



the direct result of a covered cause of loss to property in the immediate area of Plaintiff’s Insured

Property. This additional coverage is identified as coverage under “Civil Authority.”

       16.     The Policy is an all-risk policy, insofar as it provides that covered causes of loss

under the policy means coverage for all covered losses, including but not limited to direct physical

loss or direct physical damage, unless the loss is specifically excluded or limited in the Policy.

       17.     The Policy also covers for damages resulting from business interruption when there

is property damage. The exclusion for viruses does not apply to this pandemic.

       18.     Based on information and belief, the Defendants have accepted the policy

premiums with no intention of providing any coverage for business losses or the Civil Authority

extension due to a loss and shutdown and property damage.

 II.   The Coronavirus Pandemic

       19.     The scientific community, and those personally affected by the virus, recognize the

Coronavirus as a cause of real physical loss and damage. It is clear that contamination of the

Insured Property would be a direct physical loss requiring remediation to clean the surfaces of the

trucking company.

       20.     The virus that causes COVID-19 remains stable and transmittable in aerosols for

up to three hours, up to four hours on copper, up to 24 hours on cardboard and up to two to three

days on plastic and stainless steel. See https://www.nih.gov/news-events/news-releases/new-

coronavirus-stable-hours-surfaces (last visited April 9, 2020).

       21.     The CDC has issued a guidance that gatherings of more than 10 people must not

occur. People in congregate environments, which are places where people live, eat, and sleep in

close proximity, face increased danger of contracting COVID-19.
   Case 3:20-cv-00324-REP Document 1 Filed 05/06/20 Page 5 of 11 PageID# 5



        22.     The global Coronavirus pandemic is exacerbated by the fact that the deadly virus

physically infects and stays on surfaces of objects or materials, “fomites,” for up to twenty-eight

(28) days.

        23.     China, Italy, France, and Spain have implemented the cleaning and fumigating of

public areas prior to allowing them to re-open publicly due to the intrusion of microbials.

III.    Civil Authority

        24.     On March 4, 2020, the State of California declared a State of Emergency for the

entire state of California as a result of COVID-19.

        25.     On March 11, 2020, the State of California set restrictions on large gatherings.

        26.     On March 16, 2020, the State of California prohibited all gatherings regardless of

size. This order effectively shut down all non-essential businesses.

        27.     On March 17, 2020, the State of California issued a stay at home order that all non-

essential workers must stay at home as a result of COVID-19. This order has been extended

indefinitely.

        28.     Plaintiff’s trucking company is unable to operate due to the stay-at-home orders for

public safety issued by the State of California. Plaintiff’s customers are not in operation to receive

his business. Plaintiff has submitted a claim to its insurance carrier related to such losses.

        29.     Further, on April 10, 2020, President Trump seemed to support insurance coverage

for business loss like that suffered by the Plaintiff.

                REPORTER: Mr. President may I ask you about credit and debt as
                well. Many American individuals, families, have had to tap their
                credit cards during this period of time. And businesses have had to
                draw down their credit lines. Are you concerned Mr. President that
                that may hobble the U.S. economy, all of that debt number one? And
                number two, would you suggest to credit card companies to reduce
                their fees during this time?
   Case 3:20-cv-00324-REP Document 1 Filed 05/06/20 Page 6 of 11 PageID# 6



               PRESIDENT TRUMP: Well it’s something that we’ve already
               suggested, we’re talking to them. Business interruption insurance,
               I’d like to see these insurance companies—you know you have
               people that have paid. When I was in private I had business
               interruption. When my business was interrupted through a hurricane
               or whatever it may be, I’d have business where I had it, I didn’t
               always have it, sometimes I had it, sometimes, I had a lot of different
               companies. But if I had it I’d expect to be paid. You have people. I
               speak mostly to the restaurateurs, where they have a restaurant,
               they’ve been paying for 25, 30, 35 years, business interruption.
               They’ve never needed it. All of a sudden they need it. And I’m very
               good at reading language. I did very well in these subjects, OK. And
               I don’t see the word pandemic mentioned. Now in some cases it is,
               it’s an exclusion. But in a lot of cases I don’t see it. I don’t see it
               referenced. And they don’t want to pay up. I would like to see the
               insurance companies pay if they need to pay, if it’s fair. And they
               know what’s fair, and I know what’s fair, I can tell you very quickly.
               But business interruption insurance, that’s getting a lot money to a
               lot of people. And they’ve been paying for years, sometimes they
               just started paying, but you have people that have never asked for
               business interruption insurance, and they’ve been paying a lot of
               money for a lot of years for the privilege of having it, and then when
               they finally need it, the insurance company says ‘we’re not going to
               give it.’ We can’t let that happen.

See https://youtu.be/cMeG5C9TjU (last visited on April 17, 2020) (emphasis added).

       30.     The President is articulating a few core points:

               a. Business interruption is a common type of insurance.

               b. Businesses pay in premiums for this coverage and should reasonably expect
                  they’ll receive the benefit of the coverage.

               c. This pandemic should be covered unless there is a specific exclusion for
                  pandemics.

               d. If insurers deny coverage, they would be acting in bad faith.

       31.     These Orders and proclamations, as they relate to the closure of all “non-life-

sustaining businesses,” evidence an awareness on the part of both state and local governments that

COVID-19 causes damage to property. This is particularly true in places where business is
   Case 3:20-cv-00324-REP Document 1 Filed 05/06/20 Page 7 of 11 PageID# 7



conducted, such as Plaintiff’s, as the requisite contact and interaction causes a heightened risk of

the property becoming contaminated.

IV.     Impact on Plaintiff

        32.     As a result of the Orders referenced herein, Plaintiff’s trucking business is at limited

capacity. Plaintiff has customers who no longer receive packages because they were shut down

by the State of California.

        33.     Plaintiff’s business loss occurred when the State of California issues its order on

March 16, 2020 banning any gatherings at an establishment.

        34.     Prior to March 16, 2020, Plaintiff was operating at full capacity. Plaintiff’s trucking

company is not a closed environment, and because people—staff, customers, community

members, and others—constantly cycle in and out of the properties, there is an ever-present risk

that the Insured Properties are contaminated and would continue to be contaminated.

        35.     Businesses like the Plaintiff’s trucking company are more susceptible to being or

becoming contaminated, as both respiratory droplets and fomites are more likely to be retained on

the Insured Property and remain viable for far longer as compared to a facility with open-air

ventilation.

        36.     Plaintiff’s business is also highly susceptible to rapid person-to-property

transmission of the virus, and vice-versa, because the service nature of the business places staff

and customers in close proximity to the property and to one another and because the nature of the

property and activity are exposed to high level of respiratory droplets and fomites being released

into the air of the property.

        37.     The virus is physically impacting Plaintiff. Any effort by the Defendants to deny

the reality that the virus causes physical loss and damage would constitute a false and potentially

fraudulent misrepresentation that could endanger the Plaintiff and the public.
   Case 3:20-cv-00324-REP Document 1 Filed 05/06/20 Page 8 of 11 PageID# 8



       38.     A declaratory judgment determining that the coverage provided under the Policy

exists and is necessary so as to prevent the Plaintiff from being left without vital coverage acquired

to ensure the survival of the trucking school due to the shutdown caused by the civil authorities’

response. As a result of these Orders, Plaintiff has incurred, and continues to incur, among other

things, a substantial loss of business income and additional expenses covered under the Policy.

                                      CAUSE OF ACTION

                                   DECLARATORY RELIEF

       39.     Plaintiff re-alleges and incorporates by reference into this cause of action each and

every allegation set forth in each and every paragraph of this Complaint.

       40.     The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

       41.     An actual controversy has arisen between Plaintiff and the Defendants as to the

rights, duties, responsibilities and obligations of the parties under the Policy in that Plaintiff

contends and, on information and belief, the Defendants disputes and denies that:

               a. The Orders constitute a prohibition of access to Plaintiff’s customers;

               b. The prohibition of access by the Orders has specifically prohibited access as
                  defined in the Policy;

               c. The Policy’s Exclusion of Loss Due to Virus or Bacteria does not apply to the
                  business losses incurred by Plaintiff here;

               d. The Orders trigger coverage;

               e. The Policy provides coverage to Plaintiff for any current and future civil
                  authority closures of business in California due to physical loss or damage
                  directly or indirectly from the Coronavirus under the Civil Authority coverage
                  parameters;
   Case 3:20-cv-00324-REP Document 1 Filed 05/06/20 Page 9 of 11 PageID# 9



               f. The Policy provides business income coverage in the event that Coronavirus
                  has directly or indirectly caused a loss or damage at the insured premises or
                  immediate area of the Insured Properties; and

               g. Resolution of the duties, responsibilities and obligation of the parties is
                  necessary as no adequate remedy at law exists and a declaration of the Court is
                  needed to resolve the dispute and controversy.

       42.     Plaintiff seeks a Declaratory Judgement to determine whether the Orders constitute

a prohibition of access to Plaintiff’s Insured Property as Civil Authority as defined in the Policy.

       43.     Plaintiff further seeks a Declaratory Judgement to affirm that the Order triggers

coverage.

       44.     Plaintiff further seeks a Declaratory Judgment to affirm that the Policy provides

coverage to Plaintiff for any current and future Civil Authority closures of businesses in the State

of California due to physical loss or damage from the Coronavirus and that the policy provides

business income coverage in the event that Coronavirus has caused a loss or damage at the Insured

Property.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff herein prays as follows:

               a. For a declaration that the Orders constitute limited access to Plaintiff’s
                  customers’ Properties.

               b. For a declaration that the prohibition of access by the Orders is specifically
                  prohibited access as defined in the Policy.

               c. For a declaration that the Orders trigger coverage under the Policy.

               d. For a declaration that the Policy provides coverage to Plaintiff for any current,
                  future and continued civil authority closures of businesses in California due to
                  physical loss or damage directly or indirectly from the Coronavirus under the
                  Civil Authority coverage parameters.

               e. For a declaration that the Policy provides business income coverage in the event
                  that Coronavirus has directly or indirectly caused a loss or damage at the
                  Plaintiff’s Insured Property or the immediate area of the Plaintiff’s Insured
                  Property.
 Case 3:20-cv-00324-REP Document 1 Filed 05/06/20 Page 10 of 11 PageID# 10



             f. For such other relief as the Court may deem proper.

                            TRIAL BY JURY IS DEMANDED

      Plaintiff hereby demand trial by jury.



Dated: May 6, 2020                               Respectfully submitted,

                                                 /s/ Justin M. Sheldon
                                                 Jeffrey A. Breit (VSB No. 18876)
                                                 Kevin Biniazan (VSB No. 92109)
                                                 Justin M. Sheldon (VSB No. 82632)
                                                 Breit Cantor Grana Buckner, PLLC
                                                 7130 Glen Forest Drive, Ste. 400
                                                 Richmond, VA 23226
                                                 Telephone (757) 622-6200
                                                 Facsimile: (757) 299-8022
                                                 Jeffrey@breitcantor.com
                                                 kbiniazan@breitcantor.com
                                                 jsheldon@breitcantor.com

                                                 Arnold Levin, Esq.*
                                                 Laurence Berman, Esq.*
                                                 Frederick Longer, Esq.*
                                                 Daniel Levin, Esq.*
                                                 LEVIN SEDRAN & BERMAN LLP
                                                 510 Walnut Street, Suite 500
                                                 Philadelphia, PA 19106-3697
                                                 Telephone: (215) 592-1500
                                                 Facsimile: (215) 592-4663
                                                 alevin@lfsblaw.com
                                                 flonger@lfsblaw.com
                                                 dlevin@lfsblaw.com

                                                 Richard M. Golomb, Esq.*
                                                 Kenneth J. Grunfeld, Esq.*
                                                 GOLOMB & HONIK, P.C.
                                                 1835 Market Street, Suite 2900
                                                 Philadelphia, PA 19103
                                                 Telephone: (215) 985-9177
                                                 Facsimile: (215) 985-4169
                                                 rgolomb@golombhonik.com
                                                 kgrunfeld@golombhonik.com
Case 3:20-cv-00324-REP Document 1 Filed 05/06/20 Page 11 of 11 PageID# 11



                                       Aaron Rihn, Esq.*
                                       ROBERT PEIRCE & ASSOCIATES
                                       707 Grant Street, Suite 125
                                       Pittsburgh, PA 15219
                                       Telephone: (412) 281-7229
                                       Facsimile: (412) 281-4229

                                       W. Daniel “Dee” Miles, III *
                                       Rachel N. Boyd*
                                       Paul W. Evans*
                                       BEASLEY, ALLEN, CROW, METHVIN,
                                       PORTIS & MILES, P.C.
                                       P.O. Box 4160
                                       Montgomery, AL 36103
                                       Telephone: (334) 269-2343
                                       Facsimile: (334) 954-7555

                                       *pro hac vice applications to be submitted

                                       Counsel for Plaintiffs
